Title: To John Adams from David Humphreys, 8 July 1790
From: Humphreys, David
To: Adams, John



Sir
New York July 8th. 1790.

On Saturday next, the President proposes to go, with Mrs Washington and his family, to view the remains of the old fortifications near Kingsbridge.  He has understood from Mrs Washington that Mrs Adams was desirous of gratifying her curiosity on the same subject.  If you should find it convenient to make the ride, with Mrs Adams and your family, he will be happy in the pleasure of all your Company at dinner at the White House (i.e. the House which was Colo. Morris’s) where he has already ordered provision to be made for a small party.  The President intends setting off from his House, at a little after nine in the Morning.
I shall be much obliged by being honored with information whether it will be convenient for you to be of the party.
With sentiments of perfect respect / I have the honor to be / Sir / Your most obedt & / Most humble Servant

D. Humphreys